Sedgwick, J.,
dissenting.
In First Nat. Bank of Wymore v. Miller, 37 Nebr., 500, 506, this court says: “We do not mean to lay down any rule by which the indorsee of a check must present the same for payment in any given time in order to hold the in-dorser.” And again, in the same case: “The question then is, whether plaintiff in error was guilty of such negligence or laches in the presentment of these checks for payment to the bank on which they were drawn as to release the *101indorser, Miller. The authorities all say that in order to hold an indorser of a check it must he presented by the indorsee in a reasonable time, and as to what is a reasonable time, depends upon the facts and circumstances of each particular case.” This is the rule of all the decisions. The maker of a check selects the bank which he desires to trust with Ms deposits. He undertakes to pay his creditor by drawing his check upon his account in the bank which he has so selected. If the bank fails before the check is paid, it is the loss of the drawer of the check, unless that loss is caused by the negligence of the party to whom the check is drawn. The payee is guilty of such negligence as will shift the loss to him if he fails to present the check for payment within a reasonable time. The question is, has he delayed in presenting the check for such an unreasonable time as to charge him with such negligence that he must make good the loss which otherwise would fall upon the maker of the check?
The apparently conflicting .opinions from which it is sought to derive the conclusion that there is an established rule that the check must be presentéd not later than on the next day after it is received, when received in the town in which the bank is located on which it is drawn, present a curious study.
In one of the earlier cases, Smith v. Janes, 20 Wend. [N. Y.], 192, 195, decided in 1888, it is said: “We can not presume laches, especially in a case where the paper was in circulation for so short a period. How long a bill or check, payable on demand, or at a given number of days after sight, may be kept in circulation before presentment, without discharging some of the parties, is not a settled question. Chitty, Bills, 276, ed. of 1826. It depends in a great degree on the circumstances of each particular case. In Robinson v. Ames (20 Johns. R., 146), the bill was drawn in Georgia on merchants residing in Hew York, and although seventy-five days elapsed before the presentment, it was held that the drawers were not discharged. In Gowan v. Jackson (20 Johns. R., 176), the bill was *102drawn in Antigua, on merchants residing in London, and haying been put in circulation, it was held that the drawer was not discharged although six months had elapsed before the presentment. In Aymar v. Beers (7 Cowen [N. Y.], 705), the bill was drawn in New York on a house in Richmond, Va., at three days’ sight, and it was held that the drawer was not discharged by 'a delay of twenty-nine days in presenting the bill for acceptance. The bill had not been put in circulation but there were other special circumstances to show that the payee was not chargeable-with negligence. In the case at bar, three days were necessary for the transmission of the check from New York to Buffalo, and it could not have been in circulation, after it passed from the plaintiff, more than four or five days before it was presented at the bank for payment. There is no authority for imputing laches on such a state of facts, and the judge was right in overruling the objection.”
A little later there were a number of decisions to the effect that a delay of one full day after the day of receipt of the check was not unreasonable. Later still, several cases arose in which the payee of the check personally presented it to the bank upon which it was drawn, after holding it in his possession for more than one full banking day, —that is, having received it in banking hours, held it until after banking hours on the following day, without putting it in course of collection, — and in the absence of special circumstances excusing it, the delay was held unreasonable.
Upon these decisions some courts have attempted to establish the converse of the first proposition, to wit, that a delay of more than one full day is unreasonable, and shows negligence. Some of the courts have attempted to do what this court has refused to do, — that is, to lay down a fixed rule by which the indorsee of a check must present the same for payment within a given time in order to hold the indorser; but very few have been able to establish such a rule satisfactory to themselves. When the defendant *103gaye Ms check to the plaintiffs after hanking honrs on Friday, did he have a right to suppose the plaintiffs would send the check direct to the hank on which it was drawn for payment, or did he have reason to suppose that the plaintiffs would deposit the check, with others received by them, to their account in the ordinary course of business? Is it unreasonable for a business man to adopt the practice of collecting his checks together before the close of banking hours on each day, and depositing them in his bank to his credit? This is a general custom among business men; and have they a right to practice such custom, or is it negligence for them to do so? If a business man in the course of a day receives personal checks drawn on a half dozen or more different banks of the town in which he is doing business, must he send those checks to the individual banks on which they are drawn, or may he adopt and practice the custom of depositing them together in his own bank, and rely upon the bank to present them by a regular course of business. If there is any reason to suppose that the bank in which his money is deposited is unsafe, the drawer of a check may transfer his account to a safer bank, or he may deliver the check upon condition that it be immediately presented for payment. If he thinks his deposit is not in danger, he may deliver his check without any condition; thereby assuring the payee that his business may be done through the banks in the ordinary way. If he does this, why should not the payee rely upon it, and transact his business in the ordinary way, without being chargeable with negligence? This is surely in harmony with all the earlier decisions, and is not in conflict with the principle recognized in all the decisions; that is, that the payee is not chargeable with negligence unless he delays unreasonably in presenting the check. Certainly, no court would say that to make use of the banks in the ordinary course of such business — to treat a check given in ordinary business transactions as business men generally treat commercial paper that comes to them in a regular way — is unreasonable, unless bound by precedent to do so. It is *104said that this court must do so because the rule is firmly established. But a correct interpretation of the well-considered cases compels the contrary conclusion. The laws of business, which arise from business necessity, are more controlling than careless expressions of courts of other jurisdictions, particularly if such expressions originate in cases where they were not necessary to the determination of the point involved. Such are, generally speaking, the cases relied upon as establishing the rule sought to be invoked in this case.
The plaintiffs’ custom of depositing their checks immediately before the close of banking hours on each day is not unreasonable. They rely upon their bankers to act promptly in the usual and regular course of business in presenting the checks so deposited. If they fail to do so, the drawer of the check could, of course, hold the drawee responsible for their negligence. If they present the check in the regular and ordinary course of business, everything has been done that business men expect. It is all the drawer is presumed to have expected, and all he has a right to demand. Por the courts to say that this course of business, which the commercial necessities of the business world have established, must be broken up, is unreasonable, and is in conflict with the above rule of this court.
It is said that the custom of clearing-houses, and the ordinary course of doing business through the banks, have no bearing upon the question. Is this proposition sound? Holmes v. Roe, 62 Mich., 199, 28 N. W. Rep., 864, 4 Am. St. Rep., 844, is the case relied upon as establishing the doctrine. In that case the court said: “We agree with the learned judge who presided at the trial that the clearing-house, and the method • of conducting business through it, had no bearing upon the merits of the case.” This was because the payee held the check for an unreasonable length of time before presenting it or in any way disposing of it. The ease turned upon the negligence of the payee in carrying the *105check home, and keeping it for an unreasonable length of time; and so the method of conducting business through the clearing-house had nothing to do with the case. This is all that can be derived from the language used. But when one is given a check upon a bank, and has no notice of any necessity of doing otherwise, he may treat the check as bankable paper. He may use the banks in the ordinary way and not be chargeable with negligence. This is clearly what the parties contemplate, and is certainly not so unreasonable a course on the part of the payee as to charge him with negligence under the above rule adopted by this court. The practice of doing business through the clearing-house is well established, and very generally recognized. Bouvier says it originated in London, and was introduced in Hew York in 1853; and “in London the practice of presenting checks at the clearing-house has been held a good presentment to the banker at law.” 1 Bouvier, Law Dictionary (Rawle’s), 334. And in all the earlier cases in this country, and in nearly all the later ones, the negligence of the payee consisted in retaining the check in his own possession for an unreasonable length of time. In Loux v. Fox, 33 Atl. Rep., 190, the supreme court of Pennsylvania said: “As we have seen, it was simply impossible either to present the check in question for payment, or to deposit it for collection, on the day it was received. In every large commercial metropolis like Philadelphia, in which clearing-houses are established, the customary mode of collecting checks drawn on banking institutions therein is by depositing them in bank for collection, etc. According to the ordinary course of business, checks thus deposited are presented for payment on the next ensuing business day. That appears to have been the course pursued by the defendant in this case; and unless the rule above quoted from Bank v. Weil, supra* is restricted in its operation to checks received during banking hours, and a sufficient time before the close thereof to enable the payees either to present them for payment, or to deposit them for *106collection, on the day they are received, the usual course of business will be most seriously disturbed.”
Has the court a right to disturb this course of doing business? If the check in this case had been given during banking hours on Friday, it appears from the evidence it would have been deposited on Friday, and in that case, would have been presented for payment on Saturday, but, having been given after banking hours on Friday, it could neither be presented for payment nor deposited in plaintiffs’ bank on Friday, and was therefore in effect the same as though it had been given to plaintiffs on Saturday.
Under such circumstances to hold the plaintiffs guilty of negligence is upon principle wrong, and even violates the rule that they should have one full day after receiving the check before presenting it.

141 Pa. St., 457, 21 Atl. Rep., 661.